               Case 20-11553-AJC         Doc 32     Filed 04/09/20      Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

In re:                                                       CASE NO. 20-11553-BKC-AJC
Martha Ingrid Alfonso                                        CHAPTER 13
                                  Debtor /

                 OBJECTION TO CLAIM ON SHORTENED NOTICE
             IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                               TO YOUR CLAIM

        This objection seeks either to disallow or reduce the amount or change the priority status
of the claim filed by you or on your behalf. Please read this objection carefully to identify which
claim is objected to and what disposition of your claim is recommended. Upon the filing of this
objection an expedited hearing on this objection will be scheduled on the date already scheduled
for the confirmation hearing in accordance with Local Rule 3007-1(B)(2).

       Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B) (2), the debtor objects to the
following claim filed in this case:


 Claim                                 Amount of                Basis for Objection and
             Name of Claimant
  No.                                   Claim                 Recommended Disposition
                                                         Pursuant to Debtor’s 2016, 2017, 2019
              Department of the
  4-1                                                   Taxes, the liability is $0.00, therefore the
              Treasury-Internal         $4,175.91
                                                        proof of claim Priority amount should be
              Revenue Service
                                                                   amended to $495.61

The undersigned acknowledges that this objection and the notice of hearing for this objection will
be served on the claimant and the debtor at least 14 calendar days prior to the confirmation hearing
date and that a certificate of service conforming to Local Rule 2002-1(F) must be filed with the
court when the objection and notice of hearing are served.

DATED: 4/9/2020

                                              Respectfully Submitted,

                                              The Law Offices of Patrick L Cordero, P.A.
                                              Attorney for Debtor(s).
                                              7333 Coral Way
                                              Miami, Florida 33155
                                              Tel: (305) 445-4855

                                              By:   /s/ (FILED ECF)
                                              Miriam V. Marenco, Esq., FL Bar No. 86115
